IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. WR-WR-24,262-03


                       EX PARTE TODD WILLIAM BARR, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 27680-A(1) IN THE 42ND DISTRICT COURT
                             FROM TAYLOR COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. Page five of Applicant’s memorandum

appears to be missing from the record. In addition, the record contains the trial court’s findings of

fact and conclusions of law as to to Applicant’s first three grounds for review, but does not include
                                                                                                    2

findings and conclusions as to Applicant’s fourth, fifth, sixth, seventh or eighth grounds.

       The district clerk shall either forward to this Court page five of Applicant’s memorandum

and all pages of the trial court’s findings of fact and conclusions of law (before remand), or certify

in writing that these documents are not part of the record. The district clerk shall comply with this

order within thirty days from the date of this order.



Filed: December 28, 2021
Do not publish